Title: From John Adams to Thomas Jefferson, 2 December 1822
From: Adams, John
To: Jefferson, Thomas



Dear Sir.
Montezillo 2d. December. 1822

I have been deeply afflicted with the account of your accident—At first your Leg was broke—I shuddered, I feared that I should have no more letters from Montecello—Next came the account that it was only a small bone in the Arm—My hopes revived the difference between the leg and the Arm was immense. To illustrate this difference, and for your consolation and amusement; I will give you an egotistical anecdote; When one of the Comets was here in our neighborhood I went out one evening into my Garden to look at the wandering Star—with four of five Gentlemen. we returned through an alley over which my Men had placed a strong stake to prevent a Peach Tree from breaking down with its load of fruit—In the dark I blundered against this stake broke its fastness—it fell and I with in on the sharp edge of a knot in it—I felt a sharp cut but thought it had only broke the skin, I scampered up and returned to the house with the other Gentlemen—my Daughter Smith cryed out Sir, what has happened to you, your Leg is all bloody, I striped off the stocking and low a gash from half an inch, to an inch deep cut by the sharp knot bleeding profusely my Daughter cried out bring me some Laudanum I knew no better, her mother always had an Apothecarys Shop in her closet instantly brought a Bottle they poured a quantity of it into the wound and washed the neighboring flesh with it—bound a bandage around it, but it produced an inflamation which cost me a confinement for two months several surgeons came to see me and all agreed that neither the genius nor experience of Philosophers, Physicians nor surgeons had hitherto invented any means of preventing the humours falling down into a wound in the Leg but by holding it up, they accordingly compelled me to hold mine almost perpendicularly oftener lieing on my back on a sofa oftener at an angle of forty five but never lower than an horizontal line, in this manner they made me vegitate for two months suffering continual twinges on the shin, the Bathes, tents and bandages and lotions I pass over— I verily believe that if nothing had been done to it but washing in warm water it would have been well in three days—You may console yourself with the hope that your Arm will soon be well; you will not be obliged to hold your arm up pointing to the skies—
If you cannot write yourself pray the fair lovely and accomplished Miss Hellen Randolph to write a line to inform me of your recovery—
Your affectionate friend—
John Adams